Citation Nr: 9920531	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  95-39 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 
percent for post-operative residuals of a right ulna 
fracture, during appellate period prior to July 21, 1997.

2.  Entitlement to a disability rating in excess of 50 
percent for right wrist ankylosis, residuals of post-
operative wrist arthrodesis with fusion and "scaphoidectomy," 
from December 1, 1997 to February 2, 1998, and from May 1, 
1998 to present.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1984 to August 
1988.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, dated in March 1995.  That decision denied the 
veteran's claims of entitlement to an increased rating for 
post-operative residuals of a right ulna fracture with a 
history of ulnar nerve neuropathy (major).  The denial of 
increased rating was duly appealed.

During the pendency of the veteran's appeal for a higher 
disability rating for his right wrist, the RO granted 
entitlement to a rating greater than 10 percent beginning 
July 21, 1997.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that where a veteran has filed a notice of 
disagreement as to the assignment of a disability evaluation, 
a subsequent rating decision awarding a higher rating, but 
less than the maximum available benefit, does not abrogate 
the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).  Specifically the veteran was assigned temporary 
total ratings under 38 C.F.R. § 4.30 (1998) from July 21, 
1997 to November 30, 1997, and from February 2, 1998 to May 
1, 1998.  The veteran's rating was raised to 50 percent from 
December 1, 1997 to February 2, 1998, and from May 1, 1998 to 
present.

The case has been forwarded to the Board for appellate 
review.



FINDINGS OF FACT

1.  Prior to July 21, 1997 the veteran's right wrist 
disability was manifested by limitation of motion and 
functional impairment due to pain and mild incomplete 
paralysis of the right ulnar nerve.

2.  During the period of December 1, 1997 to February 2, 
1998, the veteran's right wrist disability was manifested by 
ankylosis of the wrist with 30 degrees of ulnar deviation and 
moderate incomplete paralysis of the ulnar nerve.

3.  From May 1, 1998, to present the veteran's right wrist 
disability was manifested by ankylosis of the wrist with 30 
degrees of ulnar deviation and moderate incomplete paralysis 
of the ulnar nerve.


CONCLUSIONS OF LAW

1.  A separate 10 percent rating for mild incomplete 
paralysis of the right ulnar nerve is warranted in addition 
to the 10 percent evaluation for limitation of motion of the 
wrist, post-operative residuals of a right ulna fracture, 
during the appellate period prior to July 21, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, 4.118, 4.124a; Diagnostic Codes (DC) 
5215, 7804, 8616 (1998).

2.  A separate 30 percent rating for moderate incomplete 
paralysis of the right ulnar nerve is warranted in addition 
to the 50 percent evaluation for right wrist ankylosis, 
residuals of post-operative wrist arthrodesis with fusion and 
"scaphoidectomy," from December 1, 1997 to February 2, 1998, 
and from May 1, 1998 to present.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.7, 4.68, 4.71a, 4.124a; DC 5215, 7804, 
8616.



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon review of the record, the Board concludes that the 
veteran's claims for increased disability ratings are well 
grounded within the meaning of the statutes and judicial 
construction.  See 38 U.S.C.A. § 5107(a) (West 1991); see 
also Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In 
order to present a well-grounded claim for an increased 
rating of a service connected disability, a veteran need only 
submit his or her competent testimony that symptoms, 
reasonably construed as related to the service-connected 
disability, have increased in severity since the last 
evaluation.  Proscelle, 2 Vet. App. at 631, 632; see also 
Jones v. Brown, 7 Vet. App. 134 (1994).  The Board finds that 
the veteran's claims for increased ratings have been 
adequately developed for appellate purposes by the RO and 
that a decision may be rendered without the case being 
remanded. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. § 4.1 (1998).  The average 
impairment as set forth in VA's Schedule for Rating 
Disabilities, codified in 38 C.F.R. Part 4, includes 
diagnostic codes which represent particular disabilities.  
Generally, the degrees of disabilities specified are 
considered adequate to compensate for a loss of working time 
proportionate to the severity of the disability.  Id.

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

Although medical reports must be interpreted in light of the 
whole-recorded history, the primary concern in a claim for an 
increased evaluation for a service-connected disability is 
the present level of disability.  Where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.

Under the anti-pyramiding provision of 38 C.F.R. § 4.14, 
(1998), the evaluation of the "same disability" or the 
"same manifestation" under various diagnoses is to be 
avoided.  The Court held, in Esteban v. Brown, 6 Vet.App. 259 
(1994), that for purposes of determining whether the veteran 
is entitled to separate ratings for different problems or 
residuals of an injury, such that separate evaluations do not 
violate the prohibition against pyramiding, the critical 
element is that none of the symptomatology for any one of the 
conditions is duplicative of or overlapping with the 
symptomatology of the other two conditions.

Rating Criteria

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  38 
C.F.R. § 4.45.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200 etc.).  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 pct is for application for each such major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under diagnostic code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, rate as below: With X-ray evidence of involvement of 
2 or more major joints 20 or 2 or more minor joint groups, 
with occasional | incapacitating exacerbations.  With X-ray 
evidence of involvement of 2 or more major joints 10 or 2 or 
more minor joint groups.  Note (1): The 20 pct and 10 pct 
ratings based on X-ray findings, above, will not be combined 
with ratings based on limitation of motion.  Note (2): The 20 
pct and 10 pct ratings based on X-ray findings, above, will 
not be utilized in rating conditions listed under diagnostic 
codes 5013 to 5024, inclusive. 38 C.F.R. § 4.71a, DC 5003.

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The following diagnostic codes applicable to the veteran's 
disability of the wrist are found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5214 for ankylosis of the wrist provides for 
a 50 percent disability rating for unfavorable ankylosis of 
the wrist of the major extremity in any degree of palmar 
flexion, or with ulnar or radial deviation, and a 40 percent 
rating for unfavorable ankylosis of the wrist of the minor 
extremity.  A 40 percent disability rating (30 percent if the 
minor extremity) applies to ankylosis of the wrist in any 
other position, except favorable.  A 30 percent rating 
applies (20 percent if the minor extremity) for favorable 
ankylosis in 20 to 30 degrees of dorsiflexion.  38 C.F.R. § 
4.71a.

Diagnostic Code 5215 for limitation of motion of the wrist 
provides a maximum 10 percent rating if dorsiflexion is 
limited to less than 15 degrees, or if palmar flexion is 
limited in line with the forearm.  38 C.F.R. § 4.71a.

In addition, as noted below, the veteran has been diagnosed 
with pathology of the ulnar nerve.  The veteran is right hand 
dominant and his wrist disability may also be evaluated under 
DC8516 et seq. for incomplete paralysis of the ulnar nerve.  
In rating the major side, the code provides a 10 percent 
rating for mild incomplete paralysis; a 30 percent rating for 
moderate incomplete paralysis; a 40 percent rating for severe 
incomplete paralysis; and a 60 percent rating for complete 
paralysis of the ulnar nerve.  38 C.F.R. § 4.124a, DC 8516 et 
seq.

Evidence

Review of the veteran's service medical records indicates 
that he injured his right wrist on several occasions and 
underwent two surgeries in attempts to alleviate his 
symptoms.

The veteran was examined by VA in February 1989, shortly 
after his separation from service.  The examiner noted that 
the veteran had a 15-cm scar on the ulnar aspect of the 
wrist, a 7-cm scar on the dorsal aspect, and a 5-cm scar on 
the lateral aspect of the right wrist.  The veteran lacked 25 
degrees of flexion, extension, pronation, and supination.  He 
had a 5 percent weakness in grip.  X-ray examination of the 
wrist revealed a slight deformity of the distal 1/3 of the 
right ulna, due to an old healed fracture.  There were two 
metallic screws noted in the region.  Otherwise the bony 
structures and joint spaces were normal.  The diagnosis was 
ulnar nerve neuropathy on the right, three operative 
procedures of the right wrist and ulna with residual pain, 
limitation of motion and weakness. 

The veteran was next examined by VA in June 1990.  He 
complained of intermittent pain in the right wrist, 
especially with direct trauma.  He no longer complained of 
significant numbness or weakness in the ulnar nerve 
distribution.  He was noted to have had significant 
limitation of motion, which was largely recovered.

In February 1994 the veteran injured his right wrist during 
an earthquake.  He sought outpatient treatment at VA and 
eventually a torn scapholunate ligament of the right wrist 
was found.  In July 1994 an operation to repair the ligament 
was performed at VA.

An October 1994 post-operative check revealed residual 
numbness on the extensor surface lateral to the incision 
centrally to the IP joint of the index finger.  A small area 
of numbness extended to the thumb.  There was no flexion of 
the wrist and 5 degrees of extension.  

A December 1994 treatment note recorded the VA physician's 
opinion that the veteran would be permanently partially 
disabled due to degenerative changes in his right wrist.  The 
veteran might require future surgery to restore motion or 
prevent further degeneration.

The veteran filed a claim for increased rating on February 8, 
1995.  In February 1995 an occupational therapy outpatient 
evaluation was performed.  Extreme pain that was worse than 
before the surgery was noted.  The veteran was noted to have 
wrist extension from zero to 40 degrees, flexion from zero to 
5 degrees, ulnar deviation from zero to 28 degrees, and 
radial deviation from zero to 7 degrees.  The veteran was 
noted to have reached a plateau in terms of range of motion, 
grasp, and pinch.  He was wearing a splint and performing an 
exercise program.  

Treatment notes dated in February 1995 reveal that the 
veteran could not even pick up light objects due to wrist 
pain.  At that time several surgical options were discussed 
and a wrist fusion was considered.  In April 1995 treatment 
records indicate that the veteran had completed his 
occupational therapy program but still had residual pain and 
decreased range of motion.  There was decreased sensation in 
the dorsal hand and the 4th and 5th digit fingertips.  There 
was also intrinsic weakness and limitation of motion in the 
IP joints.  The impression was degenerative osteoarthritis 
and status post scapholunate repair.  An X-ray examination 
revealed marked irregularity of the proximal pole of the 
scaphoid with area of lucency and increased density.  
Additionally, there was dorsal rotation of the lunate with 
corresponding dorsal displacement of the capitate.  The 
radiologist's impression was that there was a marked 
irregularity of the proximal scaphoid that might be secondary 
to avascular necrosis or malunion.  In addition the dorsal 
tilt of the lunate was suggestive of dorsal instability.

The veteran testified at a personal hearing at the RO in June 
1995.  He reported he could lift about five pounds with his 
right hand but could not hold it for long.  He wore a brace 
throughout the day.  He only took the brace off when 
showering or shaving, and sometimes when he was sitting 
watching TV or reading.  He had prescriptions for Motrin, 
Naprosyn, and Tylenol 3 with Codeine.  He often had 
difficulty sleeping at night due to pain, generally getting 
about four to five hours.  He different surgical options had 
been discussed with his VA physicians including removing bone 
from the wrist to increase range of motion or fusing the 
wrist for no motion, neither of which were guaranteed to 
alleviate all the pain in the wrist.

The veteran reported that he had lost one job at an insurance 
company because he could not lift heavy files.  He reported 
that he had pain in the wrist everyday.  It was a constant 
throbbing pain, like someone poking you forehead all day - 
eventually he got used to some of the poking.  He had extreme 
pain if he bumped his hand or bent his wrist.  He got a 
"driving a nail through your wrist pain" if he did anything 
more extreme than that.  If he did too much with his hand, he 
would take a Tylenol 3 with Codeine and rest the wrist.

The veteran reported that he could not participate in 
physical sports any longer.  He sometimes could not pick up 
dishes.  He could not brush his teeth or perform basic 
hygiene with his right hand.  The veteran was also having 
difficulty with typing and writing required in order to 
complete his coursework at a junior college.

The veteran reported that he had arthritis in the wrist.  He 
was given many different pain medications for that.  He 
presented a prescription for 750 mg of salicylate twice per 
day.  This prescription was issued prior to the injury to the 
wrist during the earthquake.  The veteran reported that prior 
to his injury during the earthquake he had sought outpatient 
treatment at the VA Medical Center (VAMC) in Sepulveda.  He 
reported that he had surgery on the wrist in March 1992. 

In April 1997, the veteran was noted to have only 5 degrees 
of extension and 10 degrees of flexion in the right wrist.  
There was pain with range of motion.  There was slight 
atrophy of the muscles, decreased sensitivity in the ulnar 
distribution and decreased strength compared to the right.  A 
treatment note in June 1997 indicates a diagnosis of 
permanent ulnar nerve paralysis.

The veteran underwent a four-corner fusion of his right wrist 
in July 1997.  In August 1997 the veteran's physician 
reported that the pins inserted in the wrist were pushing 
through the skin.  The pins were removed in September 1997.  
In November 1997, treatment records indicate that he had 
persistent wrist pain, minimal motion at the radio-lunate 
joint, and good hand motion.  He was to continue with 
occupational therapy to maximize motion and wear a splint 
most of the time.

A VA physician provided the veteran with a note, dated in 
November 1997, regarding his convalescent leave following the 
July 1997 surgery on his wrist.  It was expected that he 
would not be able to return to work until February 6, 1998.

The veteran submitted a statement in November 1997.  He 
reported that his fingers all curled to the right because of 
the surgery on his wrist.  He also had traumatic arthritis in 
the wrist.  His fingertips were also numb.

Treatment records indicate that the four-corner fusion was 
considered to have failed, it was noted that the veteran 
continued to have residual "significant" and "severe" 
right wrist pain.  The veteran underwent right wrist fusion 
with internal fixation in February 1998.

The veteran was examined for compensation purposes in May 
1998.  The veteran's strength in the right hand with 
abnormal, with a grip strength of 20 pounds on the right and 
120 pounds on the left.  He was right hand dominant.  The 
veteran could make a fist with the right hand, but he could 
not grip firmly.  He could tie his shoes with difficulty.  He 
could pick up a pen with difficulty.  He could not fasten 
buttons with his right hand.  He could tear paper without 
difficulty.

There was no movement at all in the right wrist joint because 
of the fusion plat.  The veteran had decreased sensation to 
light touch in the fourth and fifth digits of the right hand 
as well as in the thumb of the right hand.  There was also 
some generalized atrophy of the right forearm, with some very 
mild atrophy of the right biceps.  Strength in the right 
biceps was 4/5 on the right.  Measurement of the right 
forearm showed 20 cm on the right and 21 cm on the left.

The examiner noted that the veteran presently had limited 
ability to do grasping, pushing, pulling, twisting, probing, 
writing, touching, or expression with his right hand because 
of the decreased sensation and also limited range of motion 
and limited strength in the right hand.  The decreased 
sensation was due to nerve injury as a result of the 
veteran's subluxation.

The veteran was examined again for compensation purposes in 
August 1998.  His  history was reviewed.  He reported that 
since his last surgery in February 1998 he had noted some 
improvement.  He was noted to have no movement in the right 
wrist.  He had markedly curtailed his sporting activities.  
He had constant right hand and wrist discomfort.  In addition 
to pain, he noted fatigue, lack of stamina, and weakness.  He 
had difficulty with pronation.  He could not shoot a gun or 
pistol.  He had difficulty sleeping because of discomfort.  
He also noted redness, warmth, and swelling in the joint.

The veteran reported that he was having difficulty with his 
job as a car salesman.  He was required to fill out long 
forms in writing up to five times per day.  He had trouble 
writing for more than a few minutes because of lack of 
stamina.  He had not used any pain medication for the past 
six months.

The veteran's grip strengths on two attempts on each side 
were on the left 42 and 45 pounds, on the right 15 pounds and 
24 pounds.  He was able to make a fist, approximating his 
fingers.  Range of motion of the right wrist was zero of 
normal 70 degrees dorsiflexion, zero of normal 80 degrees 
palmar flexion, zero of 20 degrees radial deviation, and the 
ulna was fixed at approximately 30 degrees of ulnar 
deviation.  Flexion of the thumb was equal on the right and 
left except for a lost of 15 degrees in the right "MT" 
(metatarsal) extension.

There were multiple scars on the right wrist and forearm.  
There was right hand and forearm atrophy noted.  There was 
diminished sensation in the 4th and 5th fingers and dorsum of 
the right hand, and the ulnar aspect of the right arm.

On X-ray examination there was an absent scaphoid.  A plate 
was noted with fixed screws overlying the radius, extending 
into over the carpals and proximal phalanges.  

The diagnosis was right wrist arthrodesis with fusion and 
scaphoidectomy.  The veteran was noted to have constant pain 
in the right wrist.  He was going to have to find another job 
that did not involve writing.  The veteran was described as 
severely limited.  The veteran was noted to be compensating, 
tilting his walk to his left leg because of his bad right arm 
and right wrist; however, there were no obvious signs of 
abnormal weight bearing in the feet.  

He could only grasp, push, pull, twist, write, probe, and 
touch with significant difficulty.  The impact of the right 
wrist condition on his occupation was described as severe.  
The impact of the right wrist condition on his daily 
activities was described as moderate.  The impact on his 
previous activities was quite severe, as the veteran was 
described formerly as being a sportsman.  The veteran's scars 
were also said to be mildly disfiguring.


Analysis

Rating Greater than 10 Percent Prior to July 1997

The proper rating of the veteran's disability is complicated 
due to several intercurrent injuries, most recently an injury 
that occurred during an earthquake in 1994 that resulted in a 
torn scapholunate ligament in the veteran's wrist.  Prior to 
that time, the veteran's wrist appears to have been largely 
stable.  On the June 1990 examination it was reported that 
the veteran had largely recovered from any significant 
limitation of motion or numbness.  It was not until February 
1994 that treatment records indicate complaints of pain in 
the veteran's wrist.  The Board finds that the symptomatology 
that ultimately necessitated the July 1994 ligament repair 
arose from that intercurrent injury.  Subsequent to the 
surgery the Board finds it impossible to separate the 
symptomatology from the service-connected disorder and the 
subsequent injury.

In February 1995, the veteran was noted to have limitation of 
motion and had reached a plateau in terms of recovery from 
the surgery.  The veteran's palmar flexion, while limited to 
5 degrees, was well beyond that which would meet the criteria 
for a compensable rating under DC 5215.  In addition, the 
dorsiflexion (reported as extension) was to 40 degrees, well 
beyond the 15-degree maximum necessary for a compensable 
evaluation for limitation of motion under DC 5215.  

The evidence does indicate that there was increased 
functional loss at that time due to pain in the veteran's 
wrist.  As early as February 1995, treatment notes indicate 
the veteran could not pick up light objects due to wrist 
pain.  In April 1997, it was recorded that there was pain 
with range of motion.  In addition there was a slight atrophy 
of the muscle.  At the RO hearing the veteran reported that 
he wore a brace all day, and that he frequently could not 
sleep due to pain.  The veteran had lost a job due to an 
inability to lift heavy files, and he had constant throbbing 
pain in the wrist.  Given the range of motion in the right 
wrist beyond that required for a compensable schedular 
rating, the Board finds that the currently assigned 10 
percent rating for limitation of motion adequately 
compensates the veteran for any functional loss due to pain 
prior to July 1997.  The Board also notes that the veteran 
was at the maximum schedular rating for limitation of motion 
of the wrist prior to July 1997.  As such, the provisions of 
38 C.F.R. §§ 4.40, 4.45 (1997) concerning functional loss and 
limitation of motion due to pain are not for consideration 
for a rating greater than 10 percent for the period prior to 
July 1997.  See Johnston v. Brown, 10 Vet. App. 80, 85 
(1997); VAOPGCPREC 36-97 (1997).

Pursuant to the rating schedule, limitation of motion of the 
wrist entitles the veteran to a maximum 10 percent disability 
rating.  38 C.F.R. § 4.71a DC 5215.  Prior to July 1997, 
there is no indication that the degree of motion experienced 
by the veteran approximated ankylosis of the wrist in a 
favorable position warranting entitlement to a 30 percent 
rating under DC 5214.

A diagnosis of permanent ulnar nerve paralysis was made in 
June 1997.  As early as October 1994, the veteran was noted 
to have numbness on extensor (dorsal) surface of the hand.  
In April 1997, this pattern of numbness was found later to be 
consistent with a disability in the ulnar distribution.  
Prior to July 1997, there is no evidence that the ulnar nerve 
produced more than mild symptomatology consisting of 
numbness.  The Board finds that the symptomatology reported 
by the veteran and confirmed by VA treatment records is 
consistent with those symptoms described in 38 C.F.R. § 4.123 
for neuritis-sensory disturbances.  Therefore, the veteran is 
entitled to a 10 percent disability rating for mild 
incomplete paralysis of the ulnar nerve under DC 8616, for 
neuritis.  Assignment of the 10 percent disability rating 
does not violate the rule against pyramiding because none of 
the symptomatology associated with limitation of motion in 
the wrist addressed by DC 5215 is duplicated by that of DC 
8616 and 38 C.F.R. § 4.123 (Neuritis), i.e. loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain.

In summary, prior to July 21, 1997, the veteran was entitled 
to separate 10 percent ratings for limitation of motion of 
the right wrist under DC 5215 and for mild incomplete 
paralysis of the ulnar nerve under DC 8616.

Rating Greater than 50 Percent From December 1, 1997 

Subsequent to the surgery performed on July 21, 1997, the 
veteran was granted entitlement to a 100 percent disability 
rating for convalescence to December 1, 1997 and again from 
February 2, 1998 to May 1, 1998 pursuant to 38 C.F.R. § 4.30 
(1998).  Review of the veteran's claims folder does not 
reveal any expression of disagreement with the dates of 
entitlement to benefits under § 4.30, and the issue of the 
periods for which § 4.30 benefits are proper is not before 
the Board.  Therefore, the Board will only address 
entitlement to schedular evaluation of the veteran's 
disability from December 1, 1997 to February 2, 1998, and 
again subsequent to May 1, 1998.

The veteran's 50 percent rating under DC 5214 is the maximum 
schedular evaluation for ankylosis of the wrist.  The veteran 
does not have extremely unfavorable ankylosis necessary for a 
rating for loss of use of the right hand.  The Board notes 
that the veteran has maintained employment as a car salesman, 
and while he had difficulty writing, he was able to do it, 
thus demonstrating that he has not completely lost the use of 
his right hand.

Application of §§ 4.40, 4.45, and 4.59 are not for 
consideration, because the veteran's disability is no longer 
being rated based on limitation of motion but rather 
ankylosis.  As such, the provisions of 38 C.F.R. §§ 4.40, 
4.45 concerning functional loss and limitation of motion due 
to pain are not for consideration for the period after July 
1997.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997); 
VAOPGCPREC 36-97 (1997)

Subsequent to the surgery performed in July 1997 and February 
1998, the veteran's symptomatology associated with the ulnar 
nerve consisted of continued diminished sensation in the 4th 
and 5th digits and dorsum of the right as well as the ulnar 
aspect of the right arm.  The veteran has been noted to have 
limited ability to do grasping, pushing, pulling, twisting, 
probing, writing, touching or expression with his right hand 
because of the decreased sensation and also limited range of 
motion and strength in the right hand.  The decreased 
sensation was due to nerve injury as a result of the 
veteran's subluxation.

The Board finds that this disability, combined with the 
examiner's overall description of the limitations imposed on 
the veteran's occupation as severe entitle the veteran to a 
rating of moderate incomplete paralysis of the right ulnar 
nerve entitling the veteran to a 30 percent disability 
rating.  The combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.  38 C.F.R. 
§ 4.68 (1998).  Amputation at the wrist, or loss of use of 
the major hand is assigned a 70 percent schedular evaluation.  
38 C.F.R. § 4.71a DC 5125 (1998).

Finally, although the veteran's representative asserted 
entitlement, the medical findings do not support a separate 
rating due to tender and painful scarring from the veteran's 
wrist surgeries.  38 C.F.R. § 4.118, DC 7804 (1998).

In summary, the Board can find no schedular basis for a 
rating greater than 50 percent for ankylosis, but does find 
entitlement to a 30 percent disability rating for incomplete 
paralysis of the right ulnar nerve pursuant to DC 8616.  The 
combination of these ratings is subject to the amputation 
rule of § 4.68.

Finally, a further increased rating could apply if the case 
presented an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular criteria.  38 C.F.R. 
§ 3.321(b)(1).  The evidence does not show that the veteran's 
service connected right wrist disorder has resulted in 
frequent hospitalizations.  The veteran has submitted 
evidence showing that he was denied employment due to the 
limitations of his right wrist and will seek new employment.  
At the time of the physical examination; however, the wrist 
symptoms had not prevented him from performing the work 
required of a car salesman.  He appears to be gainfully 
employed, and the evidence does not show that the affect on 
his employment has been greater than that contemplated by the 
rating schedule.  38 C.F.R. § 4.1.  In short, there has been 
no showing that the application of the regular schedular 
criteria is impractical.  The Board finds, therefore, that 
remand of the case to the RO for referral to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
rating is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).


ORDER

A separate 10 percent evaluation for mild incomplete 
paralysis of the right ulnar nerve in addition to a 10 
percent evaluation for limitation of motion of the right 
wrist is granted for the appellate period prior to July 21, 
1997 subject to the laws and regulations governing the 
payment of monetary awards.

A separate 30 percent evaluation for moderate incomplete 
paralysis of the right ulnar nerve in addition to a 50 
percent evaluation for ankylosis of the right wrist is 
granted from December 1, 1997.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

 

